DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 2, Line 15 - Page 4, Line 7, filed 6/14/2022, with respect to claim 2 have been fully considered and are persuasive.  The Rejection under 35 USC 103 of 3/14/2022 has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 of U.S. Patent No. 10,869,075. Although the claims at issue are not identical, they are not patentably distinct from each other because they both feature claims that cite accessing a message sent from a requesting device, wherein the message includes identification of a geographic location and media identifying information, comparing location of the requesting device with locations of panelist homes, determining whether the location is within a threshold distance, and associating the identifying information to panelist data, but the present claims do not add any additional functionality or features to the patented claims.

Current Application: 17/121,286
Patent: 10,869,014
2. (New) An apparatus comprising: 
at least one non-transitory computer readable medium storing instructions; and 
at least one processor to execute the instructions, wherein the instructions, when executed cause the at least one processor to at least: 
access a message sent from a requesting device in response to accessing media that includes a tag causing the requesting device accessing the media to send the message to the at least one processor with an identification of a geographic location of the requesting device and media identifying information; 


identify locations of a plurality of panelist homes; 
compare the geographic location of the requesting device with the locations of the plurality of panelist homes; 
determine whether the geographic location of the requesting device is within a threshold distance of a first location of a first one of the plurality of panelist homes; and 

identify a user of the requesting device as a panelist residing at the first one of the panelist homes; and 
associate the media identifying information to panelist data associated with the first one of the panelist homes when the geographic location of the
 requesting device is within the threshold distance of the first location of the first one of the plurality of panelist homes.
15. An apparatus comprising: 








accessing means to access a message sent from a requesting device in response to accessing media that includes a tag causing the requesting device accessing the media to send the message to the accessing means with an identification of a geographic location of the requesting device and media identifying information; 
identification means to: 
identify locations of a plurality of panelist homes; and 
compare the geographic location of the requesting device with the locations of the plurality of panelist homes; 
comparing means to determine whether the geographic location of the requesting device is within a threshold distance of a first location of a first one of the plurality of panelist homes; and 
associating means to identify a user of the requesting device as a panelist residing at the first one of the panelist homes and associate the media identifying information to panelist data associated with the first one of the panelist homes when an output of the comparing means to indicate the geographic location of the requesting device is within the threshold distance of the first location of the first one of the plurality of panelist homes.
3. (New) The apparatus of claim 2, wherein the media identifying information corresponds to media accessed by the requesting device at the geographic location.
16. The apparatus of claim 15, wherein the media identifying information corresponds to media accessed by the requesting device at the geographic location.

4. (New) The apparatus of claim 2, wherein the tag is a reference to an executable monitoring instruction hosted external to the media.
17. The apparatus of claim 15, wherein the tag is a reference to an executable monitoring instruction hosted external to the media.

5. (New) The apparatus of claim 2, wherein the at least one processor is to extract the geographic location of the requesting device from the message.  

18. The apparatus of claim 15, further including parsing means to extract the geographic location of the requesting device from the message.

6. (New) The apparatus of claim 2, wherein a portion of the message is encrypted and the at least one processor is to decrypt the portion of the message.  

19. The apparatus of claim 15, wherein a portion of the message is encrypted and further including decrypting means to decrypt the portion of the message.

7. (New) The apparatus of claim 2, wherein the message is a Hypertext Transfer Protocol message.  
20. The apparatus of claim 15, wherein the message is a Hypertext Transfer Protocol message.

8. (New) The apparatus of claim 2, wherein the geographic location is determined based on at least one of cellular data, Wi-Fi data, or global positioning data from a global positioning system.  
21. The apparatus of claim 15, wherein the geographic location is determined via at least one of a global positioning system, cellular data, or Wi-Fi data.

9. (New) A non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to at least: 
access a message sent from a requesting device in response to accessing media that includes a tag causing the requesting device accessing the media to send the message to the at least one processor with an identification of a geographic location of the requesting device and media identifying information; 

identify locations of a plurality of panelist homes; 
compare the geographic location of the requesting device with the locations of the plurality of panelist homes; 
determine whether the geographic location of the requesting device is within a threshold distance of a first location of a first one of the plurality of panelist homes; and 

identify a user of the requesting device as a panelist residing at the first one of the panelist homes; and 
associate the media identifying information to panelist data associated with the first one of the panelist homes when the geographic location of the requesting device is within the threshold distance of the first location of the first one of the plurality of panelist homes.
15. An apparatus comprising: 




accessing means to access a message sent from a requesting device in response to accessing media that includes a tag causing the requesting device accessing the media to send the message to the accessing means with an identification of a geographic location of the requesting device and media identifying information; 
identification means to: 
identify locations of a plurality of panelist homes; and 
compare the geographic location of the requesting device with the locations of the plurality of panelist homes; 
comparing means to determine whether the geographic location of the requesting device is within a threshold distance of a first location of a first one of the plurality of panelist homes; and 
associating means to identify a user of the requesting device as a panelist residing at the first one of the panelist homes and associate the media identifying information to panelist data associated with the first one of the panelist homes when an output of the comparing means to indicate the geographic location of the requesting device is within the threshold distance of the first location of the first one of the plurality of panelist homes.
10. (New) The non-transitory computer readable storage medium of claim 9, wherein the media identifying information corresponds to media accessed by the requesting device at the geographic location.  

16. The apparatus of claim 15, wherein the media identifying information corresponds to media accessed by the requesting device at the geographic location.

11. (New) The non-transitory computer readable storage medium of claim 9, wherein the tag is a reference to an executable monitoring instruction hosted external to the media.
17. The apparatus of claim 15, wherein the tag is a reference to an executable monitoring instruction hosted external to the media.

12. (New) The non-transitory computer readable storage medium of claim 9, wherein the instructions, when executed, cause the at least one processor to extract the geographic location of the requesting device from the message.  
18. The apparatus of claim 15, further including parsing means to extract the geographic location of the requesting device from the message.

13. (New) The non-transitory computer readable storage medium of claim 9, wherein a portion of the message is encrypted, and the instructions, when executed, cause the at least one processor to decrypt the portion of the message.  

19. The apparatus of claim 15, wherein a portion of the message is encrypted and further including decrypting means to decrypt the portion of the message.

14. (New) The non-transitory computer readable storage medium of claim 9, wherein the message is a Hypertext Transfer Protocol message.  

20. The apparatus of claim 15, wherein the message is a Hypertext Transfer Protocol message.

15. (New) The non-transitory computer readable storage medium of claim 9, wherein the geographic location is determined based on at least one of cellular data, Wi-Fi data, or global positioning data from a global positioning system.  

21. The apparatus of claim 15, wherein the geographic location is determined via at least one of a global positioning system, cellular data, or Wi-Fi data.

16. (New) A method comprising: 
accessing a message sent from a requesting device in response to accessing media that includes a tag causing the requesting device accessing the media to send the message to at least one processor with an identification of a geographic location of the requesting device and media identifying information; 


identifying locations of a plurality of panelist homes; -6-Preliminary AmendmentAttorney Docket No. 20004/88341US05 Application No. 17/121,286 





comparing the geographic location of the requesting device with the locations of the plurality of panelist homes; 
determining whether the geographic location of the requesting device is within a threshold distance of a first location of a first one of the plurality of panelist homes; and 
identifying a user of the requesting device as a panelist residing at the first one of the panelist homes; and 
associating the media identifying information to panelist data associated with the first one of the panelist homes when the geographic location of the requesting device is within the threshold distance of the first location of the first one of the plurality of panelist homes.  

15. An apparatus comprising: 
accessing means to access a message sent from a requesting device in response to accessing media that includes a tag causing the requesting device accessing the media to send the message to the accessing means with an identification of a geographic location of the requesting device and media identifying information; 
identification means to: 
identify locations of a plurality of panelist homes; and 
compare the geographic location of the requesting device with the locations of the plurality of panelist homes; 
comparing means to determine whether the geographic location of the requesting device is within a threshold distance of a first location of a first one of the plurality of panelist homes; and 
associating means to identify a user of the requesting device as a panelist residing at the first one of the panelist homes and associate the media identifying information to panelist data associated with the first one of the panelist homes when an output of the comparing means to indicate the geographic location of the requesting device is within the threshold distance of the first location of the first one of the plurality of panelist homes.
17. (New) The method of claim 16, wherein the media identifying information corresponds to media accessed by the requesting device at the geographic location.  

16. The apparatus of claim 15, wherein the media identifying information corresponds to media accessed by the requesting device at the geographic location.

18. (New) The method of claim 16, wherein the tag is a reference to an executable monitoring instruction hosted external to the media.  

17. The apparatus of claim 15, wherein the tag is a reference to an executable monitoring instruction hosted external to the media.

19. (New) The method of claim 16, further including extracting the geographic location of the requesting device from the message.  

18. The apparatus of claim 15, further including parsing means to extract the geographic location of the requesting device from the message.

	20. (New) The method of claim 16, wherein a portion of the message is encrypted, and further including decrypting the portion of the message.  

19. The apparatus of claim 15, wherein a portion of the message is encrypted and further including decrypting means to decrypt the portion of the message.

21. (New) The method of claim 16, wherein the geographic location is determined based on at least one of cellular data, Wi-Fi data, or global positioning data from a global positioning system.

21. The apparatus of claim 15, wherein the geographic location is determined via at least one of a global positioning system, cellular data, or Wi-Fi data.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. ("Bhatia" US 20130014136), and further in view of Moritz et al. (“Moritz” US 20130332962).

Regarding claim 2, Bhatia teaches an apparatus comprising: 
at least one non-transitory computer readable medium storing instructions; and [Bhatia – Para 0306: teaches processor-readable storage medium]
at least one processor to execute the instructions, wherein the instructions, when executed cause the at least one processor to at least: [Bhatia – Para 0289: teaches computers employ processors to process information; such processors 1103 may be referred to as central processing units (CPU)]
access a message sent from a requesting device in response to accessing media that includes a tag  [i.e. advertisement tags] causing the requesting device accessing the media to send the message to the at least one processor with an identification of a geographic location of the requesting device and media identifying information [i.e. media program information]; [Bhatia – Para 0054-0056, 0052, Table 1, 2: teaches the user's mobile device may send event messages. Such event messages may include channel selection message 235b, user check-in/checkout action (e.g., user signing in/out to an ATMOS mobile/web-based client portal, etc.), wherein a channel selection message 235b may be transmitted to the ATMOS server 220 in real time.  Event data parameters may include UserID and zip code. Para 0050: teaches the media program may further comprise information such as media air time, media length, advertisement tag timestamp, ad name, ad product information, wherein the media program may further comprise a sub-table comprising embedded advertisement tags]
identify locations of a plurality of panelist homes; [Bhatia – Para 0091, 0100, Fig. 2F, 2H: teaches at 299d in FIG. 2H (e.g., comparing received user GPS information with the user's registered residential address in FIG. 2D), the ATMOS may determine an address type 2163.  Para 0089: teaches GPS information contained in the atmospherics data may indicate whether the user is located with the home TV 299d, e.g., by comparing the instant GPS location with a registered user residential address, etc.  Para 0048, Fig.2A: suggests aggregating information from one or more users 233a]
identify a user of the requesting device as a panelist [i.e. actively viewing user] residing at the first one of the panelist homes; and [Bhatia - Para 0100-012, 0092: teaches the ATMOS server may decode and analyze the atmospherics data packet 2123 to extract information as to the user's viewing status.  Examiner notes the viewing status of the viewer would determine whether they are a panelist]
Bhatia teaches geographic location of the requesting device and location of panelist homes, but does not explicitly teach compare the geographic location of the requesting device with the locations of the plurality of panelist homes; 
determine whether the geographic location of the requesting device is within a threshold distance of a first location of a first one of the plurality of panelist homes; and
Further, Bhatia teaches media identifying information and geographic location, but does not explicitly teach associate the information to panelist data associated with the first one of the panelist homes when the geographic location of the
 requesting device is within the threshold distance of the first location of the first one of the plurality of panelist homes.

However, Moritz teaches compare the geographic location of the requesting device with the locations of the plurality of panelist homes; [Moritz – Para 0058, 0059: teaches the media recommendations may alternatively or additionally include a comparison of the video terminal's 120 geographic location (e.g., registered home location and/or present terminal location) to the consumption history of other users who have a similar geographic location to the video terminal 120]
determine whether the geographic location of the requesting device is within a threshold distance of a first location of a first one of the plurality of panelist homes; and  [Moritz – Para 0058, 0059: teaches other users who have a similar geographic location to the video terminal 120, such as by being within a defined distance of the video terminal 120 and/or by being within the same city, county, state, and/or country as the video terminal 120]

associate the information to panelist data associated with the first one of the panelist homes when the geographic location of the
 requesting device is within the threshold distance of the first location of the first one of the plurality of panelist homes.  [Moritz – Para 0059: teaches when the video terminal 120 has a registered home location or a present location in Germany, the terminal 120 may then be provided with media recommendations based on the consumption histories of other users who are located in Germany, which can thereby allow cultural and language based customization of the media recommendations that are generated by the recommendation generation module 310 and sent to the video terminal 120.]

Bhatia and Moritz are analogous in the art because they are from the same field of surveying geographical data [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatia’s geographical data in view of Moritz to determining comparing geographic locations for the reasons of improving cultural and language based content identifications based on the similar preference information [Para 0059].

Regarding claim 3, Bhatia and Moritz teach the apparatus of claim 2, wherein the media identifying information corresponds to media accessed by the requesting device at the geographic location.  [Bhatia - Para 0032, 0042, 0061, 0089: teaches "listen-in" data (e.g., video clips, audio clips, pictures, device application status, GPS coordinates, etc.) may be aggregated and packetized as atmospherics data 239 and transmitted to the ATMOS server 220, which may analyze such atmospherics data to determine whether the user is watching, and integrate the atmospherics analytics in an audience statistics report 245.]

Regarding claim 4, Bhatia and Moritz teach the apparatus of claim 2, wherein the tag is a reference to an executable monitoring instruction hosted external to the media.  [Bhatia - Para 0050, 0056, 0177: teaches the ATMOS may automatically generate a social message based on a pre-populated message format (e.g., a Tweet format with hashtags, etc.) send a message indicating the user's viewing status 275b to the social media 250, which may automatically populate a social media status update

Regarding claim 5, Bhatia and Moritz teach the apparatus of claim 2, wherein the at least one processor is to extract the geographic location of the requesting device from the message.  [Bhatia – Para 0054-0056, 0052, Table 1, 2: teaches the user's mobile device may send event messages. Such event messages may include channel selection message 235b, user check-in/checkout action (e.g., user signing in/out to an ATMOS mobile/web-based client portal, etc.), wherein a channel selection message 235b may be transmitted to the ATMOS server 220 in real time.  Event data parameters may include UserID and zip code]

Regarding claim 6, Bhatia and Moritz teach the apparatus of claim 2, wherein a portion of the message is encrypted and the at least one processor is to decrypt the portion of the message.  [Bhatia – Para 0319, 0328: teaches the ATMOS server employs a cryptographic server to encrypt and decrypt communications]

Regarding claim 7, Bhatia and Moritz teach the apparatus of claim 2, wherein the message is a Hypertext Transfer Protocol message.  [Bhatia - Para 0049: teaches the TV network 270 may provide a (Secure) Hypertext Transfer Protocol ("HTTP(S)") PUT message including the TV schedule data 237a in the form of data formatted according to the extensible Markup Language ("XML").]

Regarding claim 8, Bhatia and Moritz teach the apparatus of claim 2, wherein the geographic location is determined based on at least one of cellular data, Wi-Fi data, or global positioning data from a global positioning system.  [Bhatia – Para 0229, 0032: teaches an ATMOS client application 795b operated on a user device may collect and send information such as GPS location]

Regarding Computer readable medium claims 9-15, claim(s) 9-15 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claims 2-8. 
Therefore, claim(s) 9-15 is/are subject to rejections under the same rationale as applied hereinabove for claims 2-8.

Regarding Method claims 16-21, claim(s) 16-21 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claims 2-8. 
Therefore, claim(s) 16-21 is/are subject to rejections under the same rationale as applied hereinabove for claims 2-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426